     Case 19-22453                Doc 5           Filed 03/26/19             Entered 03/26/19 11:06:57                          Desc Main
                                                     Document                Page 1 of 2


                                                                                                                    [ ] AMENDED

                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TENNESSEE


In re:      (1) STOKELY D. MILLER                                                Case No. 19-22453
                                                                                 Chapter 13
        (2)
Debtor(s).


                                                               CHAPTER 13 PLAN


ADDRESS:               (1) 1558 Charles Bryant Rd.                                         (2)
                           Cordova, TN 38018

PLAN PAYMENT:

      DEBTOR (1) shall pay $ 180.00              (x) weekly,    ( ) every two weeks,    ( ) semi-monthly, or       ( ) monthly, by:

         ( ) PAYROLL DEDUCTION from: Kroger                                                             OR ( ) DIRECT PAY
                                     1014 Vine Street
                                     Cincinnati, OH 45202

      DEBTOR (2) shall pay $                    ( ) weekly,    ( ) every two weeks,    ( ) semi-monthly, or       ( ) monthly, by:

         ( ) PAYROLL DEDUCTION from:                                                                  OR ( ) DIRECT PAY


1. THIS PLAN [Rule 3015.1 Notice]:

     (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                            ( ) YES    (x) NO

     (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF THE
          COLLATERAL FOR THE CLAIM. [see plan provision #7 and #8]                                                              (X ) YES   ( ) NO

     (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                          ( ) YES    (x ) NO

2.    ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3.   AUTO INSURANCE: ( ) Include in Plan; OR (x ) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.

4.   DOMESTIC SUPPORT: Paid by ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                     Monthly Plan Payment

                                               ; ongoing payment begins                                             $
                             Approximate Arrearage: $                                                               $

                                               ; ongoing payment begins                                             $
                             Approximate Arrearage: $                                                               $

5.   PRIORITY CLAIMS:

                                                  Amount: $                                                         $
                                                  Amount: $                                                         $

6.   HOME MORTGAGE CLAIMS:                   ( ) Paid directly by Debtor(s) OR ( ) Paid by Trustee to:

                                      ; ongoing payment begins                                                      $
                          Approximate Arrearage:                    Interest                              %         $
                                              ; ongoing payment begins                                              $
                          Approximate Arrearage:                       Interest                               %     $

7.    SECURED CLAIMS:
     [Retain lien 11 U.S.C. §1325 (a) (5)]                Value of Collateral:             Rate of Interest             Monthly Plan Payment:

      Enterprise                                          $10,000.00                                      %         $ 300.00
                                                                                                          %         $
                                                                                                          %         $
      Case 19-22453                Doc 5        Filed 03/26/19            Entered 03/26/19 11:06:57                               Desc Main
                                                   Document               Page 2 of 2




8.     SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
       CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
      [Retain lien 11 U.S.C. §1325 (a)]  Value of Collateral:  Rate of Interest Monthly Plan Payment:

                                                                                                           %          $
                                                                                                           %          $
                                                                                                           %          $

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED: STAY IS TERMINATED UPON CONFIRMATION FOR
      THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
                                                  Collateral:
                                                  Collateral:

10.    SPECIAL CLASS UNSECURED CLAIMS:
                                                         Amount:                        Rate of Interest                  Monthly Plan Payment:
                                                                                                        %             $
                                                                                                        %             $
                                                                                                        %             $

11.    STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
                                              ( )  Not provided for                            OR        ( )       General unsecured creditor
                                              ( )  Not provided for                            OR        ( )       General unsecured creditor

12.    THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
       FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):



13.    ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
       SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14.    ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                         $44,000.00                            :

15.    THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

       ( )             %,     OR

       (X ) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.

16.    THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
                                                                                                          ( ) Assumes          OR    ( )   Rejects
                                                                                                          ( ) Assumes          OR    ( )   Rejects

17.    COMPLETION:          Plan shall be completed upon payment of the above, approximately        60             months.

18.    FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.

19.    NON-STANDARD PROVISION(S):




      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20.    CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
       PROVISION 19.




      /s/Ellen E. Fite                                                            DATE: 03/25/2019
      Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)
